Citation Nr: 0831888	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disability, to 
include chloracne, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active duty from April 1967 to December 1968, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in January 2008.

In March 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the AMC continued the denial of the claim, as 
reflected in the May 2008 supplemental statement of the case 
(SSOC), and returned this matter to the Board for further 
appellate consideration.


FINDING OF FACT

No skin disability was shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between any skin disability diagnosed post service and the 
veteran's military service.


CONCLUSION OF LAW

A skin disability, to include chloracne, to include as due to 
exposure to herbicides, was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a pre-rating March 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.  The April 2002 rating decision reflects the 
initial adjudication of his claim.  A March 2006 letter 
provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the March 
2006 letter, and opportunity for the veteran to respond, the 
August 2006 statement of the case (SOC) reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes limited service records, VA treatment 
records, and appropriate VA medical examinations.  It appears 
from the claims file that the veteran's file has been rebuilt 
and that service medical records that were once associated 
with the file are now missing and cannot be located.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

While the complete service records are not of record, the RO 
appears to have undertaken all possible development to obtain 
records generated during the veteran's active duty service, 
including obtaining service personnel records.  However, 
multiple responses from the National Personnel Records Center 
(NPRC) indicate that the remaining service medical records do 
not exist at its facility and that further attempts to obtain 
the records from NPRC would be futile.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Lastly, in the March 2008 remand, the Board requested a VA 
examination to determine if the veteran meets the criteria 
for a current diagnosis of chloracne, and, if so, if such 
current chloracne is etiologically related to the veteran's 
active duty service.  As the examiner addressed both of the 
above questions, the Board finds that VA has substantially 
complied with the Board's remand orders.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from chloracne resulting 
from Agent Orange exposure during his Vietnam service.  Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.

The list of diseases associated with exposure to certain 
herbicide agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6); 
see also Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

The veteran served in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's essential argument is that he suffers from a 
current chloracne disability which is related to exposure to 
herbicides during his active duty military service.  As the 
veteran's service medical records are missing, there is no 
evidence of chloracne or any other acne condition during 
active duty service.  However, during a May 2008 VA 
examination, the veteran stated that his acne began after 
discharge.  Furthermore, there is no record of any treatment 
for acne until 2001, more than 30 years after his discharge 
from active duty service.  There is an April 2001 VA 
examination report which diagnoses the veteran with 
chloracne; however, because the record does not demonstrate 
that the veteran's chloracne manifested itself within one 
year of the veteran's last exposure to Agent Orange, the 
Board finds that the veteran cannot avail himself of the 
Agent Orange presumptive provisions.  Moreover, as will be 
seen below, the veteran currently does not have chloracne.

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted above, the veteran's skin disability did not 
originate in service or for more than 30 years after 
discharge from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

During an April 2001 VA skin diseases examination, the 
veteran stated that Agent Orange may have gotten into his 
food, water, and clothing.  He reported treating his disorder 
with over-the-counter medication since around 1969.  After 
examining the veteran, the examiner provided a diagnosis of 
scarring cystic acne consistent with chloracne secondary to 
Agent Orange.

A July 2003 VA treatment note reflects diagnoses of 
pityrosporum folliculitis, rosacea, and seborrheic 
dermatitis.

An October 2003 VA skin diseases examination report reflects 
diagnoses of pityrosporum folliculitis, rosacea, and 
seborrheic dermatitis based on the prior July 2003 VA 
dermatology examination.  

A March 2004 VA skin diseases examination report reflects 
diagnoses of acne vulgaris plus or minus pityrosporum, 
rosacea, and seborrheic dermatitis.  In an addendum dated 
later that month, the examiner stated that there is no 
evidence of chloracne at this time.

During a May 2008 VA examination, the veteran reported that 
his skin was clear when he entered service and, at the time 
of his discharge, his skin was burned from the sun but there 
was no acne.  He described a progressive course of his acne, 
noting that it first appeared on his back and chest about a 
year after discharge and that it extended to his face months 
to years later.  He stated that he tried to treat the acne 
with over-the-counter topical medications for years with some 
relief.  After examining the veteran, the examiner provided 
diagnoses of acne vulgaris and acne rosacea.  The examiner 
stated that acne vulgaris is a common skin disorder among 
young adults regardless of exposure to Agent Orange.  The 
examiner noted that the responsiveness to treatment, as 
documented in past evaluations, goes against chloracne.  The 
examiner then opined that acne vulgaris is not related to the 
veteran's service or to Agent Orange, as per literature 
review.  As for acne rosacea, the examiner stated that the 
disorder has never been connected in the literature with 
Agent Orange, as per literature review.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

In this case, the Board finds that the medical opinions 
contained in the May 2008 VA examination report constitute 
the most persuasive medical evidence on the question of 
whether any current skin disability is related to service-
based as they were on comprehensive examination of the 
veteran and consideration of his documented medical history 
and assertions, including the previous VA examination reports 
and treatment notes, as well as a review of the medical 
literature.  

As such, the Board finds that the most probative medical 
evidence to address the question of whether the veteran 
currently has a skin disability related to service weighs 
against the claim.  

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and his representative, on his 
behalf.  As laypersons, they are not shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the claim for service 
connection for a skin disability, to include chloracne, to 
include as due to exposure to herbicides, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a skin disability, to include as due 
to exposure to herbicides, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


